Citation Nr: 1639310	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1951 to February 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes relevant VA treatment records from the Boston, Massachusetts VA healthcare system dated from 2013 to 2016.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

VA secured additional VA treatment records after the issuance of the last Statement of the Case (SOC) in September 2013.  However, in the September 2016 Appellant's Brief, the Veteran waived his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.800, 20.1304 (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, for the service-connected bilateral hearing loss, a remand is required for a more current VA audiology examination.  The Veteran was last provided VA audiology examinations in connection with his service-connected bilateral hearing loss in December 2010 and August 2013, the last being over three years ago.  The Veteran has alleged that his service-connected connected bilateral hearing loss disability has worsened since the time of these VA examinations.  In fact, he specifically requested a new VA audiology examination.  See September 2016 Appellant's Brief; June 2014 and August 2015 VA audiology consults.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA audiology examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss disability.  

Second, as the case is already being remanded, the AOJ should secure any outstanding VA treatment records from the VA healthcare system in Boston, Massachusetts, dated from June 2016 to the present.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request VA medical records from the VA healthcare system in Boston, Massachusetts, dated from June 2016 to the present.  

If any requested VA records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  After any additional records are associated with the claims file, the AOJ must provide the Veteran the appropriate VA audiology examination to ascertain the current severity and manifestations of the service-connected bilateral hearing loss.  Access to the claims file must be made available to the VA examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The appropriate Disability Benefits Questionnaire (DBQ) for hearing loss must be utilized.  An explanation for all opinions must be provided.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




